                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEITH POLEE,                                      Case No. 3:18-cv-05405-SI
                                   8                  Plaintiff,
                                                                                           ORDER EXTENDING DEADLINE TO
                                   9            v.                                         FILE MOTION FOR FEES AND COSTS
                                  10     CENTRAL CONTRA COSTA TRANSIT
                                         AUTHORITY (CCCTA),
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff’s deadline to file a motion for fees and costs is extended by an additional 60 days.

                                  14

                                  15         IT IS SO ORDERED.

                                  16   Dated: March 10, 2020

                                  17                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
